Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 11 January 2021.

               PRIORITY
          Provisional Application 61/786802, filed on 15 March 2013, is acknowledged.

                                      CLAIMS UNDER EXAMINATION
          Claims 24-37 are pending and have been examined on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "optimal" in claim 31 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
    obviousness or nonobviousness.

Claims 24-27, 30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitragotri et al. (System, Method And Device For Tissue Based Diagnosis. US2011/0212485 2011) as evidenced by Oxford Dictionary (definition: smear).

Mitragotri et al. teach methods and systems involving application of energy and/or liquefaction promoting medium to a tissue of interest to provide for rapid tissue sampling (Abstract; [0004]). The art teaches a sample is collected ([0005]). Because tissue contains cells, cells are collected. The term “energy” means any energy that can be applied to tissue. Exemplary types of energy include mechanical energy (e.g., abrasion, shear vacuum, pressure, suction) ([0070] [0094]). In certain embodiments, the energy is 

The art teaches the energy source comprises a pad connected to a shaft ([0038]). The shaft has a “pressure sensing unit” which maintains a predetermined pressure profile on the tissue upon contact ([0039]). A predetermined pressure profile is interpreted to read on a set pressure range. Figure 1 discloses a pressure-sensitive motorized shaft bearing an abrasive head ([0051]). This embodiment discloses an abrasive energy-based tissue device ([0103]). Liquefaction is achieved by placing and setting an abrasive component in motion against a tissue of interest ([0103]). Therefore the art teaches the cell collection element is placed on a cell collection site.  An abrasive component is attached to a shaft, which is further connected to a rotary motor in the device. The art teaches the shaft is designed to sense and control the pressure applied by abrasive component on tissue ([0103]). The art discloses a pressure-sensing piezoelectric crystal for monitoring and controlling applied pressure to tissue ([0103]). Therefore the art teaches a pressure sensor. The motor can subsequently set the abrasive component in motion when directed by the operator ([0103]). Therefore the 

While the reference teaches each of the claim limitations, it does not do so with sufficient specificity in a single embodiment to anticipate the claim.

It would have been obvious to combine the teachings of the prior art to practice the method steps recited in claim 24. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have been motivated to combine the teachings of the prior art since Mitragotri teaches a method of collecting tissue (hence, cells) by placing a cell collection element against a cell collection site. The art teaches the use of a pressure-sensing piezoelectric crystal for monitoring and controlling applied pressure to tissue. The skilled artisan would maintain pressure between the cell collection element and the collection site since the art teaches doing so to activate to collect sample. One would set a pressure range since the art teaches a predetermined pressure profile is used to perform the claimed method. One would have had a reasonable expectation of success since Mitragotri teaches the disclosed steps can be performed to collect cells using a cell collection element. Therefore claim 24 is suggested (claim 24).

claim 25).

Claim 26 recites the device “configures” a speed of ratio and/or a number of rotations of the cytology brush. The term “configure” is interpreted to mean the device is able to do so. The art teaches the use of “a rotating abrasive surface (a circular brush with plastic bristles)” ([0210], also rotary element of [0103]). Because it is connected to a motor ([0103]), the device configures the number of rotations (hence, how long the element is on). Therefore claim 26 is included in this rejection (claim 26).

Claim 27 recites switching from a cell collection mode to a cell smearing mode. The claim does not require the mode be switched by the cell collection device. While the claim recites smearing cells from the cell collection element onto an analysis substrate, the claim does not require this step be performed by the cell collection device. The claim is broadly interpreted to mean cells collected by the cell collection element are smeared on a substrate. Mitragotri teaches plating on agar plates to analyze samples ([0147] [0168]). An agar plate is interpreted to be an analysis substrate. The art teaches plating on agar plates is performed by spreading ([0202]). Oxford Dictionary defines “smear” as “A sample of material spread thinly on a microscope slide for examination, typically for medical diagnosis”. Spreading onto an agar plate is broadly interpreted to be a cell smearing mode. Therefore smearing cells from the cell collection element onto claim 27).

Claim 30 recites a first actuator that is configured to “active or deactivate the motor of the cell collection device”. An element that is able to activate the motor reads on this limitation. Mitragotri teaches a battery pack that powers the motor which can subsequently set the abrasive component in motion ([0103]). Said battery is interpreted to be a first actuator that can activate the motor of the cell collection device.  Claim 30 recites a second actuator that is configured to “switch” from the cell collection mode to the cell smearing mode. The claim does not recite the cell collection device comprises a second actuator. The claim recites what the actuator is configured (hence, able) to do. Any element that allows cell smearing to be performed is interpreted to be an actuator. Mitragotri teaches a cell spreader is used to spread on agar plates ([0202]). Therefore a spreader is broadly interpreted to be an actuator that allows cell smearing (hence, a cell smearing mode). Therefore claim 30 is included in this rejection (claim 30).

The art teaches “in some embodiments, the whole device may be made disposable” ([0104]). Therefore all components, including the cell collection element, are disposable. Therefore claim 32 is included in this rejection (claim 32).

As set forth above, the art teaches the motor stops. Therefore the motor is configured to stop after a predefined amount of time. Claim 33 is included in this rejection (claim 33).

claim 34). The art collects tissue (supra). Therefore claim 35 is included in this rejection (claim 35).

Therefore Applicant’s Invention is rendered obvious as claimed. 

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitragotri as evidenced by Oxford Dictionary as applied to claim 27 above, and further in view of University of Virginia Health Systems. Gyenocologic Pap Test Collection Procedure. September 2012).

The teachings of Mitragotri as set forth above are reiterated. Further, Mitragotri teaches samples tissues which “include but are not limited to skin, mucosal membranes (nasal, gut, colon, buccal, vagina etc.) or mucus, breast, prostate, eye, intestine, bladder, stomach, esophagus, nail, testicles, hair, lung, brain, pancreas, liver, heart, bone, or aorta wall. In one embodiment, the tissue is skin, which can be skin of the face, arms, hands, legs, back, or any other location” ([0153]). The tissue can be tested to determine the presence or absence of diseases including cancer ([0162]).

While Mitragotri teaches analysis of samples collected, the art does not teach smearing on an analysis substrate that is a cytology slide (claim 28). 

University of Virginia Health Systems (UVHS) discloses a method of performing a pap test for cervical cancer (first paragraph of page 1). The art teaches cellular material can be obtained from the uterine cervix using an endocervical brush (page 1, second 

UVHS teaches the samples are subjected to cytological analysis (see page 4, second paragraph). UVHS teaches cellular material is collected on the slide (supra). Therefore the slide is interpreted to be a cytology slide. 

It would have been obvious to smear cells from the cell collection element onto an cytology slide. One would have been motivated to do so since Mitragotri teaches analyzing cell samples collected using a brush and UVHS teaches cells collected using a brush are analyzed by rolling (hence, smearing) a brush across a slide (hence, an analysis substrate). One would do so to analyze the samples as taught by UVHS. One would have had a reasonable expectation of success since UVHS teaches samples from the body can be analyzed this way. One would have expected similar results since both reference obtain samples from the body for analysis using a brush. Therefore claim 28 is rendered obvious (claim 28). 

Rolling a brush across a slide is broadly interpreted to be equivalent to dragging it across a slide. Claim 29 recites device is not activated during the smearing. Mitragotri teaches the motor is off after the sample is collected. Therefore claim 29 is included in this rejection (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitragotri in view of Zahniser et al. (Controlled Dispensing Of Samples Onto Substrates. Patent 9269138 with benefit of Provisional application No. 61/671,600, filed on Jul. 13, 2012).

The teachings of Mitragotri and UVHS as set forth above are reiterated. Mitragotri discloses the use of a pressure sensor to collect a tissue sample comprising cells. Mitragotri teaches analysis of samples collected. The art does not teach smearing on an analysis substrate that is a cytology slide. 

Mitragotri is silent regarding the use of the disclosed pressure to determine pressure between the cell collection element and an analysis substrate.

Zahniser et al. disclose a method for automated sample preparation in which sample applicators are used to dispense fluid samples onto substrates in a carefully controlled manner (Abstract; Column 1, lines 55-58). The art teaches “a ‘substrate’ is a member onto which a sample can be dispensed. Typically, but not always, substrates have a planar receiving surface onto which the sample can be dispensed by the sample applicator (column 6, lines 8-14). The art teaches “A ‘sample' is a solution, a suspension, a liquid, or another type of fluid sample dispensed by the sample applicator onto a surface of the substrate (column 6, lines 4-8)”. The sample may contain cells (column 8, lines 45-50).

The art teaches the following (column 10, line 60 through line 12 of Column 11:

methods and systems that can determine the height of the sample applicator above the upper surface of the substrate are important for ensuring that automated methods can be used to prepare blood samples that correspond to a consistent volume of analyte (e.g., 1 microliter of 
applicator tip or displace the Substrate from its original position, precluding an accurate determination of the applicator position. In addition, if the applicator tip includes a drop of
sample and the drop contacts the Substrate before the applicator deposits the sample onto the Substrate, additional cells may be deposited onto the substrate surface, thereby erroneously affecting the quantitative results for a sample of expected volume.

The art teaches the sample applicator should come to rest nearly weightlessly on the surface of the substrate (column 18, lines 43-45). Further, the art teaches surface touch is detected (column 19, lines 4-5).

It would have been obvious to try using he pressure sensor taught by Mitragotri to determine an optimal pressure between the cell collection element and the analysis substrate. One would have been motivated to do so since Zahniser teaches it is important to prevent physical contact with a substrate during sample deposition.  Zahniser teaches uncontrolled or unintended physical contact between an applicator and the substrate could potentially damage the applicator tip or erroneously deposit additional cells on the substrate, affecting the quantitative results for a sample. One would have had a reasonable expectation of success using a pressure sensor for this purpose since Mitrogotri teaches a sensor that is able to detect contact with a surface. One would have expected similar results since both references are directed to methods of analyzing cells. Therefore claim 31 is rendered obvious as claimed (claim 31). 

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 24 and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (Apparatus And Method To Provide Emergency Access to Bone Marrow. Patent 8992535 2015 with benefit of Divisional Application 12331979 filed on 10 December 2008) as evidence by Dictionary.com (definition: tissue).

Miller al. disclose an apparatus and method for penetrating the bone marrow (Abstract).
In an embodiment of the invention, the device can be adapted to remove a specimen of tissue from the bone marrow (a bone marrow biopsy) column 2, lines 40-45). A tissue is defined as an aggregate of similar cells (Dictionary.com). Therefore said tissue is interpreted to be a number of cells of a cell type. The art teaches a sensor on a needle (a cell collection device). The pressure on the sensor can be set for a higher pressure than for the needle to penetrate skin. When the needle is pushed sufficiently against the bone, the sensor will activate the motor. This control will ensure that the needle reaches the bone before it beings to drill. (See column 6, lines 61-67). Examiner notes the pressure on the sensor can be set for “a higher pressure”. Therefore the art is interpreted to teach a pressure range is set. The reference teaches when the needle is pushed sufficiently against the bone, the sensor will activate the motor (column 6, lines 64-66).

Miller teaches a motor operable device. While the reference does not explicitly teach maintaining sufficient pressure to keep motor activated for a period to collect cells, it would have been obvious to do so since the art teaches pressure is required to activate the motor. As set forth above, the motor is required to collect sample. One would maintain pressure to keep the device on. One would maintain pressure to obtain the desired amount of tissue. Therefore claim 24 is rendered obvious (claim 24).

Figure 9 illustrates the needle is removable. Therefore claim 9 is included in this rejection (claim 32).

Claim 33 recites the motor is “configured” to stop after a predefined period of time. A motor that is able to stop after a period of time (hence, configured) is interpreted to read on this limitation. Because the art teaches the motor is activated by the sensor, the motor is interpreted to be configured to stop once pressure is removed and the sensor is no longer activating it. Therefore claim 33 is included in this rejection (claim 33).

Bone is interpreted to be an anatomical surface. Therefore claim 34 is included in this rejection (claim 34).

Bone reads on an organ site. Therefore claim 35 is included in this rejection (claim 35).

A handle is defined as “a part of a thing made specifically to be grasped or held by the hand” (Dictionary.com). The art teaches slow retraction is used to prevent the biopsy device from being pule d out of the user’s hands ([0029]). Because the biopsy device can be held in a user’s hands, it is interpreted to comprise a handle that can be gripped (i.e. held). Therefore claim 36 is included in this rejection (claim 36).

The art teaches as actual vacuum is applied to biopsy device, the set of bars on level indicator may illuminate to depict the level of vacuum applied to biopsy device to the claim 37).
Therefore Applicant’s invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653